FILED
                               NOT FOR PUBLICATION                          DEC 09 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JOSE LUIS MARTINEZ-QUINTERO;                      No. 07-70424
 MARIA DE LOS ANGELES
 MARTINEZ-GARCIA,                                  Agency Nos. A095-405-680
                                                               A095-405-681
               Petitioners,

   v.                                              MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Jose Luis Martinez-Quintero and his wife, Maria De Los Angeles Martinez-

Garcia, natives and citizens of Mexico, petition for review of an order of the Board

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
of Immigration Appeals (“BIA”) denying their motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, Ordonez v. INS, 345 F.3d 777, 782

(9th Cir. 2003), and we deny the petition for review.

       The BIA did not abuse its discretion in denying Martinez’s motion to reopen

as untimely because it was filed over two years after the BIA’s final order of

removal, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed within

ninety days of final order of removal), and Martinez did not show he was entitled

to equitable tolling, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003)

(deadline for filing motion to reopen can be equitably tolled “when petitioner is

prevented from filing because of deception, fraud, or error, as long as the petitioner

acts with due diligence”).

       PETITION FOR REVIEW DENIED.




AR/Research                               2                                      07-70424